Citation Nr: 0921133	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-35 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for residuals from 
removal of foreign body from the left inner foot.

2.  Entitlement to service connection for narcolepsy.



WITNESSES AT HEARING ON APPEAL

The Veteran and B.S.


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1973.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (the RO) in 
Indianapolis, Indiana which denied service connection for 
residuals of removal of a foreign body from the left inner 
foot, and for narcolepsy. 

The Veteran testified at an April 2009 Travel Board hearing 
at the RO which was chaired by the undersigned Veterans Law 
Judge.  

Matters not on appeal 

In its May 2006 decision, the RO granted service connection 
for a scar on the lateral side of the left forearm, with a 
noncompensable (zero percent) disability rating assigned.  
The Veteran appealed.  In an October 2007 decision, the RO 
granted an initial increased rating of 10 percent disabling 
for the service-connected scar on the left forearm.  In a 
statement received in May 2008, the Veteran indicated that he 
was satisfied with the 10 percent disability rating, and that 
he withdrew his appeal.  That issue therefore is no longer in 
appellate status, and will be discussed no further herein.  
See 38 C.F.R. § 20.204 (2008).

In a June 2008 rating decision, the RO denied the Veteran's 
claims of entitlement to service connection for malaria, 
posttraumatic stress disorder and smoking/tobacco use.  To 
the Board's knowledge, the Veteran has not disagreed with 
that rating decision.



FINDINGS OF FACT

1.  The probative evidence of record indicates that the 
Veteran does not have a disability relating to residuals from 
removal of a foreign body from the left inner foot.

2.  The probative evidence of record indicates that 
narcolepsy is not the result of disease or injury incurred in 
military service. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability relating to 
residuals from removal of a foreign body from the left inner 
foot.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  The Veteran's narcolepsy was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §1110 
(West 2002); 38 C.F.R. §§ 3.303 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for residuals of removal 
of a foreign body from the left inner foot, and for 
narcolepsy.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concludes that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the Veteran was informed of the evidentiary requirements for 
service connection in a letters from the RO dated in December 
2005 and August 2007.  Those letters included a request for 
evidence of "a relationship between your current disability 
and an injury, disease, or event in military service."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the December 2005 and 
August 2007 letters, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining medical 
records, employment records, or records from other Federal 
Agencies.  With respect to private treatment records, the 
letters informed the Veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA. 

The letters further emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency who has them.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis supplied as in original.]

The VCAA letters also requested of the Veteran that if he had 
any evidence in his possession that pertained to his claim, 
please send it to us.  This complies with the "give us 
everything you've got" provision contained in 38 C.F.R. § 
3.159(b) in that the RO informed the Veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008. See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) observed that a claim of entitlement to service 
connection consists of five elements: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, element (1) is not in dispute.  The Veteran 
received notice as to elements (2) and (3) in the December 
2005 and August 2007 VCAA letters.  He was provided specific 
notice as to elements (4) and (5), degree of disability and 
effective date, in letters sent in March 2006, May 2006, and 
in the August 2007 VCAA letter.  

Because the claims of entitlement to service connection for 
residuals of removal a foreign body from the left inner foot 
and for narcolepsy are being denied by the Board, elements 
(4) and (5) are moot. 

The Board notes that, in his November 2006 substantive 
appeal, the Veteran claimed that the RO had not complied with 
VCAA requirements in connection with his claim of service 
connection for narcolepsy.  However, he gave no specific 
reasons for his contention.  The Board's discussion of VCAA 
compliance above shows that the Veteran did receive proper 
notice pursuant to the VCAA.   

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001 [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the present case, the Veteran's service treatment records, 
his Social Security Administration disability records, and 
his private and VA treatment records have been obtained.  He 
was afforded VA examinations in April 2006 and August 2007.  
The Veteran has not identified and/or provided releases for 
any other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

The Board notes that the Veteran was not provided a VA 
examination and opinion with regard to either of his claims.  
Under 38 C.F.R. § 3.159(c)(4) (2008), VA will provide a 
medical examination or opinion if the information and 
evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: (1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 
(2) establishes that the Veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  See 38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); see 
also McClendon v. Nicholson, 20 Vet. App. 79 (2006)..  

In the present case, the Veteran has presented no evidence 
that he currently has a disability relating to residuals from 
removal of a foreign body from the left inner foot, nor is 
there any objective evidence that the Veteran suffered an 
injury to his left foot in service.  There is also no 
evidence that the Veteran's narcolepsy was incurred during 
service.  VA examinations were therefore not warranted.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of current diagnosis 
of the claimed foot disability; and no evidence which 
established or suggests that narcolepsy existed during 
military service.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he testified at a hearing held at 
the RO before a hearing officer in July 2007, and at a Travel 
Board hearing held at the RO in April 2009 before the 
undersigned VLJ.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.



1.  Entitlement to service connection for residuals of 
removal of foreign body from the left inner foot.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that, while serving in the field in 
Vietnam, he felt a sting like an insect bite in his left 
foot, which years later turned out to be pieces of metal 
which had to be surgically removed.  He testified at the 
April 2009 hearing that he had had no treatment or x-rays for 
the foot in service as it did not bother him until about 15 
years after service, and that he could not prove that the 
injury occurred during service.  See the transcript of the 
April 2009 Travel Board hearing, pages 10-11, 15.   

With respect to Hickson element (1), current disability, 
there is no medical evidence which indicates that the Veteran 
currently has residuals from removal of a foreign body from 
the left inner foot.  Review of the record reveals no medical 
evidence of any current disability of the left foot, 
including any diagnosis of residuals such as scars from the 
removal of the metal objects, or arthritis in the foot.  
Hickson element (1) is therefore not met.  

Essential to the award of service connection is the first 
element, the current existence of a disability.  Without it, 
service connection cannot be granted. 
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; see also Chelte v. Brown, 10 Vet. 
App. 268 (1997) [observing that a "current disability" means 
a disability shown by competent medical evidence to exist at 
the time of the award of service connection].

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claim.  He has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record is so lacking in evidence that it 
does not provide even an approximate balance of negative and 
positive evidence on the merits.  38 U.S.C.A. § 5107(b); 
38C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Therefore, on the basis of the above analysis, and after 
consideration of all the evidence, the Board finds that the 
preponderance of the evidence is against this service 
connection claim.  The benefit sought on appeal is therefore 
denied. 

2.  Entitlement to service connection for narcolepsy.

Analysis       

The Veteran contends that he currently suffers with 
narcolepsy which originated during his active military 
service.  He testified in April 2009, on essence, that he 
fell asleep in Vietnam under circumstances in which he should 
not have, to include when he was on guard duty. 

The record shows that the Veteran has been diagnosed with, 
and treated for, narcolepsy by his private physician, Dr. 
G.V., since September 1997.  He has been more recently 
treated for narcolepsy by VA.  Therefore, Hickson element 
(1), a current disability, is satisfied.

Hickson element (2) requires evidence of in-service 
incurrence or aggravation of a disease.  The Veteran's 
service treatment records are pertinently negative for any 
diagnosis of narcolepsy.  No other medical evidence has been 
submitted which indicates that narcolepsy existed in service 
or for a number of years thereafter.  Private treatment 
records show treatment for narcolepsy from September 1997, 
approximately a quarter of a century after service.  

The Veteran in essence contends that his falling asleep at 
unusual times in Vietnam was a symptom of narcolepsy.  
Although the Board has no reason to doubt that he may indeed 
have fallen asleep as he describes, there is no medical 
evidence that this was due to narcolepsy rather than some 
other cause such as simple fatigue.  
The record does not establish that the Veteran has the 
medical training necessary to offer a competent opinion on 
the matters of medical diagnosis or etiology.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (a lay person is not competent to offer opinions that 
require medical knowledge).  The Veteran's statements are not 
competent medical evidence, and do not serve to establish a 
diagnosis of narcolepsy in service.       

Therefore, Hickson element (2) is not met.  The claim is 
denied on that basis.   

The Veteran has filed copies of prior Board decisions wherein 
claimants were granted service connection for narcolepsy.  
Such decisions are based on different facts than in the 
present case.  Moreover, Board decisions are nonprecedential 
in nature.  See 38 C.F.R. § 20.1303 (2008).

The Veteran also contended in his June 2006 notice of 
disagreement and his November 2006 substantive appeal that, 
because he is a Vietnam Veteran, he is entitled to a 
presumption of service connection for his narcolepsy without 
evidence that the disease was incurred during service.  No 
such presumption, however, in fact exists.  In particular, 
narcolepsy is not an Agent Orange-related disease.  
See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against this service 
connection claim.  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for residuals from removal 
of a foreign body from the left inner foot is denied.

Entitlement to service connection for narcolepsy is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


